Exhibit 10.7 SUBSIDIARY GUARANTY THIS SUBSIDIARY GUARANTY (this “Subsidiary Guaranty”), effective as of June 2, 2008, among Pediatric Prosthetics, Inc., an Idaho corporation (the “Company”), Pediatric Prosthetics, Inc., a Texas corporation (individually a “Subsidiary Guarantor”), for the benefit of the secured parties signatory hereto and their respective endorsees, transferees and assigns (individually a “Secured Party” and collectively, (the “Secured Parties”). W I T N E S S E T H: WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof, between Company and the Secured Parties (the “Purchase Agreement”), the Company has agreed to issue to the Secured Parties and the Secured Parties have agreed to purchase from Company certain of the Company’s 6% Callable Secured Convertible Notes, due three years from the date of issue (the “Notes”), which are convertible into shares of Company’s Common Stock, par value $.001 per share (the “Common Stock”).In connection therewith, Company shall issue the
